Citation Nr: 1826696	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-11 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for left wrist numbness and tingling, to include carpal tunnel syndrome.

4.  Entitlement to service connection for right wrist numbness and tingling, to include carpal tunnel syndrome.

5.  Entitlement to service connection for a left hand disorder, including numbness and tingling.

6.  Entitlement to service connection for a right hand disorder, including arthritis of the right fifth proximal interphalangeal joint and right hand numbness and tingling.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1982 to September 1985.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision by the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is required to obtain VA and private treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C. 
§ 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records, VA medical records.  38 C.F.R. § 3.159(c)(2).  VA's duty to assist includes obtaining records in the custody of a Federal department or agency and making reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159(c)(1).  At the August 2016 Board hearing, the Veteran reported that he received treatment from Dr. G, Dr. W, and Dr. M.  There are records from Dr. G from April 2013 to November 2013 in the record, but there are no records in the claims file from Drs. W and M.  In addition, regarding the Veteran claims for a bilateral wrist disorder, also claimed as carpal tunnel syndrome, he stated at the Board hearing that he was tested for carpal tunnel at Charleston, South Carolina.  As such, all outstanding records should be identified, obtained, and associated with the Veteran's claims. 

Second, regarding the claims for entitlement to service connection for cervical spine and lumbar spine disorder, remand is required for an examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C. 
§ 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  VA treatment records dated in 2011, 2013, and 2016 note diagnoses of lumbar spine degenerative changes and cervical spine degenerative disc disease.  Also noted were chronic neck and back pain.  The Veteran testified at the Board hearing that his military occupational specialty as a cannon crewman in field artillery impacted his low back and neck, and that he has had back and neck pain shortly after service.  Accordingly, remand for these disorders is warranted.

Third, remand is required regarding the hand and wrist claims to obtain adequate examinations and opinions.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address all appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  A June 2012 VA examination report diagnosed bilateral hand pain, likely arthritic in nature, and provided a negative nexus opinion.  The examination, however, did not address whether there are any neurological disorders of the hands and/or wrists.  The Veteran has testified that he experienced symptoms of numbness and tingling in his left hand and right fifth proximal interphalangeal joint.  Accordingly, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his lumbar and cervical spine disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the lumbar spine and cervical spine disorders had onset in, or are otherwise related to, active military service.  

The examiner must address the Veteran's military occupational specialty and the Veteran's Board testimony regarding his symptoms during and after service. 

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any hand and wrist disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Neurological testing must be conducted.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide all right and left hand and wrist disorder.  

Second, for each diagnosed right and left hand and wrist disorder, examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder had onset in, or is otherwise related to, active military service.  

The examiner must address the Veteran's military occupational specialty, the June 2012 VA examination report, and the Veteran's Board testimony regarding his symptoms during and after service. 

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

